EXHIBIT 10.1

MERCHANT PORTFOLIO PURCHASE AGREEMENT



This MERCHANT PORTFOLIO PURCHASE AGREEMENT (the "Agreement") is made and entered
into as of this 30th day of September, 2008 (the "Effective Date") by and among
BAR HARBOR BANK & TRUST, a Maine financial institution ("Transferor"),
TRANSFIRST, LLC, a Delaware limited liability company ("TransFirst"), and
COLUMBUS BANK AND TRUST COMPANY, a Georgia state banking corporation
("Transferee" and collectively with TransFirst, the "Buyer Parties").

RECITALS



WHEREAS,

Transferor is a party to certain Merchant Agreements (defined below) pursuant to
which Transferor has agreed to provide certain Card processing services in
connection with Transferor’s Merchant Business;



WHEREAS

, Transferor, pursuant to TransFirst’s request, and to give effect to the sale
of the Merchant Portfolio contemplated by the Referral and Sales Representative
Agreement between TransFirst and Transferor, dated as of the same date hereof
(the "RSA Agreement"), has agreed to sell, assign and transfer to the Transferee
all rights, title and interest of Transferor in and to the Merchant Agreements
for the Merchants identified on Exhibit A, attached hereto and made a part
hereof, (the "Merchant Portfolio"), as more fully described below;



WHEREAS

, the Transferee has agreed to accept from Transferor the assignment and
transfer of the Merchant Agreements for the merchants in the Merchant Portfolio,
in order for Transferee to provide sponsorship services for merchants in the
Merchant Portfolio, pursuant to the terms contained in the Clearing and
Settlement Services Agreement between TransFirst and Transferee dated July 23,
2004, as amended from time to time (the "Sponsorship Agreement"); and



WHEREAS

, TransFirst, as of the Transfer Date (subject to transition services to be
provided in accordance with Section 6 hereof), acting for Transferee as a Third
Party Servicer under the VISA Rules and a Third Party Processor (a category of
Member Service Provider) under the MasterCard Rules (and/or such other
capacity(ies) as TransFirst is required to act pursuant to the Sponsorship
Agreement), either directly or through other Third Party Servicers and Third
Party Processors, will commence in providing merchant processing services for
the Merchants in the Merchant Portfolio in connection with the consummation of
the transactions contemplated by this Agreement.



NOW, THEREFORE

, in consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:



Defined Terms.
As used in this Agreement, the following capitalized terms shall have the
meanings set forth below:

"Alternative Arrangement" shall have the meaning set forth in Section 7(a) of
this Agreement.

"Asserted Liability" shall have the meaning set forth in Section 11(d) of this
Agreement.

"Association Rules" means, as applicable, the written rules and regulations,
system manuals, procedures and requirements issued by VISA, MasterCard, other
applicable Card Associations and Debit Card Networks, as amended from time to
time.

"Assumed Liabilities"

means the following liabilities or obligations: (a) all liabilities and
obligations first arising on or after the Transfer Date to perform under the
Purchased Assets; (b) all obligations to pay assessments, interchange fees,
transaction fees, fines, penalties or other fees or charges to the Card
Associations, provided such obligations relate to transactions which both (i)
occur under the Purchased Assets and (ii) first occur on or after the Transfer
Date; (c) all obligations to pay, make, suffer or incur any debts liabilities,
Taxes, benefits, losses, Credit Losses, or charge-backs to the extent such
obligations relate to transactions which both (i) occur under the Purchased
Assets and (ii) first occur on or after the Transfer Date; or (d) any other
claims, liabilities or litigation in respect of the Purchased Assets, and the
business conducted in connection with the foregoing, provided that such claims,
liabilities or litigation relate to or arise out of events, transactions,
actions or omissions of the Buyer Parties on or after the Transfer Date (and
subject to the Buyer Protected Parties’ indemnity rights hereunder).



"Assumption Agreement" means the Assignment and Assumption Agreement in the form
attached hereto as Schedule 1 to this Agreement.

"Books and Records" shall have the meaning set forth in Section 4(a) of this
Agreement.

"Buyer Protected Party" shall have the meaning set forth in Section 11(a) of
this Agreement.

"Card" means a credit or debit card issued directly by or pursuant to a license
granted by or on behalf of, a Card Association.

"Card Association" means Visa, MasterCard and any other association or Card
issuer having proprietary rights to and clearing and oversight responsibilities
with respect to any Card used to effect transactions for which processing
services are provided, and includes any Debit Card Network utilized to authorize
and settle any debit card used to effect transactions for which certain
processing services are provided.

"Claims Notice" shall have the meaning set forth in Section 11(d) of this
Agreement.

"Commercially Reasonable Efforts" means the efforts that a reasonable person
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as possible; provided, that a person required to
use Commercially Reasonable Efforts under this Agreement will not be thereby
required to take actions that would result in a material adverse change in the
benefits to such person of this Agreement and the transactions contemplated
hereby or to dispose of or make any change to its business, expend any material
funds or incur any other material burden.

"Conversion" shall have the meaning set forth in Section 5 of this Agreement.

"Conversion Revenues" shall have the meaning set forth in Section 6(a) of this
Agreement.

"Credit Loss" means any loss resulting from (i) the failure by a Merchant to pay
amounts owed by it under a Merchant Agreement, (ii) any failure by a Merchant to
comply with applicable Association Rules, and (iii) any fraud on the part of a
Merchant or a consumer doing business with a Merchant.

"Debit Card Network" means any of the electronic funds transfer networks set
forth on Exhibit B.

"Effective Date" shall have the meaning set forth in the introduction to this
Agreement.

"Encumbrance" means any lien (including any Tax lien), claim, charge, security
interest, mortgage, pledge, easement, conditional sale or title retention
agreement, defect in title, covenant or other restriction of any kind.

"Indemnified Party" shall have the meaning set forth in Section 11(d) of this
Agreement.

"Indemnifying Party" shall have the meaning set forth in Section 11(d) of this
Agreement.

"Loss" or "Losses" shall have the meaning set forth in Section 11(a) of this
Agreement.

"MasterCard" means MasterCard International.

"Material Adverse Effect" means (a) with respect to either the Buyer Parties or
Transferor, a material impairment of such party’s ability to perform its
material obligations under this Agreement and (b) with respect to the Purchased
Assets or Transferor’s Merchant Business, a material adverse change in or a
material adverse effect upon the Purchased Assets or Transferor’s Merchant
Business, excluding any change attributable to or resulting from (1) changes in
laws, regulations, interpretations of laws or regulations, or accounting
requirements applicable to companies engaged in the Merchant Business or (2)
actions, or effects of actions, taken by Transferor either required by or
contemplated in this Agreement or with the prior written consent of TransFirst.

"Merchant" means a merchant in the Merchant Portfolio.

"Merchant Agreement" shall mean the agreement between Transferor and each
Merchant that governs such Merchant’s participation in Transferor’s merchant
program for Card processing services.

"Merchant Business" shall mean the business of Transferor relating to the
acceptance of Card transaction records in documentary or electronic form from
Merchants in connection with the processing and clearing of such records for
settlement and payment to such Merchants under or pursuant to any Merchant
Agreement.

"Merchant Portfolio" shall have the meaning set forth in the Recitals to this
Agreement.

"Merchant Reserve Account" means (i) one or more accounts maintained and
controlled by Transferor for the deposit of funds received from Merchants
pursuant to their respective Merchant Agreements, and (ii) all letters of
credit, bonds, insurance policies, guarantees, and all other security and
collateral, in each case held by or on behalf of Transferor to secure Merchant
obligations to Transferor with respect to the Merchant Portfolio.

"Net Revenue" means, for any period of time, the total Conversion Revenues less
all interchange fees, Service Provider fees and penalties (but only to the
extent such fees and penalties are paid for merchant processing services), dues
and assessments charged by Visa, MasterCard, other applicable Card Associations
and Debit Card Networks and their respective issuing banks and the
authorization, capture and settlement costs paid by Transferor relating to such
Conversion Revenues for such period of time.

"Non-Transferable Contract" shall have the meaning set forth in Section 7(a) of
this Agreement.

"Permitted Liens" shall mean liens for Taxes not yet due and payable.

"Pre-Closing Taxes" shall have the meaning set forth in Section 9 of this
Agreement.

"Purchase Price" shall have the meaning set forth in Section 2(b) of this
Agreement.

"Purchased Assets" shall have the meaning set forth in Section 2(a) of this
Agreement.

"RSA Agreement" shall have the meaning set forth in the Recitals to this
Agreement.

"Schedules" shall have the meaning set forth in Section 8(a) to this Agreement.

"Service Provider" means each of First Data Resources, Inc. and New England
Bankcard Association.

"Sponsorship Agreement" shall have the meaning set forth in the Recitals to this
Agreement.

"Taxes" means federal, state, county, local, foreign, or other income, gross
receipts, ad valorem, franchise, profits, sales or use, transfer, registration,
excise, utility, environmental, communications, real or personal property,
capital stock, license, payroll, wage, or other withholding, employment, social
security, severance, stamp, occupation, alternative or add-on minimum,
estimated, and other taxes of any kind whatsoever (including deficiencies,
penalties, additions to tax, and interest attributable thereto).

"Third-Party Claim" shall have the meaning set forth in Section 11(e) of this
Agreement.

"Transfer Date" shall have the meaning set forth in Section 3 of this Agreement.

"Transfer Taxes" shall have the meaning set forth in Section 9 of this
Agreement.

"Transferor Protected Party" shall have the meaning set forth in Section 11(b)
of this Agreement.

"VISA" means Visa U.S.A., Inc.

Assignment and Assumption; Purchase Price.
 a. Effective as of the Transfer Date and upon payment by TransFirst of the
    Purchase Price, and except as provided in Section 2(d) of this Agreement,
    Transferor hereby sells, transfers, conveys, assigns and delivers to
    Transferee, and Transferee hereby purchases and accepts from Transferor,
    free and clear of Encumbrances of any kind (other than Permitted Liens), all
    right, title and interest of Transferor in, to and under the following (the
    "Purchased Assets"):
     i.  each Merchant Agreement with each Merchant, including all rights and
         interests of Transferor arising under the Merchant Agreements and
         related merchant processing accounts; and
     ii. Transferor’s Books and Records.

 b. TransFirst shall pay to Transferor an amount equal to two hundred fifty
    thousand dollars ($250,000.00) (the "Purchase Price") on the Transfer Date
    by wire transfer (in accordance with written wire transfer instructions to
    be provided by Transferor) in immediately available funds in consideration
    of the assignment and transfer of the Purchased Assets to Transferee in
    accordance with Section 2(a) above.
    
 c. Notwithstanding any provision to the contrary herein, TransFirst’s
    obligation to consummate the acquisition of the Purchased Assets and pay the
    Purchase Price pursuant to this Agreement is conditioned upon (i) the
    representations and warranties of Transferor under Section 8, as made on the
    Effective Date, being true and correct in all material respects, except for
    those representations and warranties of Transferor that are already subject
    to a materiality qualification, which such representations and warranties
    shall be true and correct in all respects, as of the Transfer Date, and (ii)
    delivery to TransFirst on the Transfer Date by an authorized officer of
    Transferor and on behalf of Transferor of an officer’s certificate
    certifying that the condition set forth in the foregoing clause (i) of this
    Section 2(c) is satisfied.
    
    Excluded Assets
    . Notwithstanding the forgoing, all assets of the Transferor not listed in
    Section 2(a)
    are excluded from the Purchased Assets and are to be retained by the
    Transferor as of the Transfer Date.
    
    
    Assumed Liabilities
    . On the terms and subject to the conditions set forth herein, the Buyer
    Parties will assume on the Transfer Date pursuant to the Assumption
    Agreement, and pay and perform when due, the Assumed Liabilities.
    
    
    Excluded Liabilities
    . Other than the specifically listed Assumed Liabilities, the Buyer Parties
    do not assume any of Transferor’s current or future liabilities and
    obligations, whether absolute, contingent, known or unknown, determinable or
    not determinable or otherwise, related to Transferor’s operation of the
    Merchant Business prior to the Transfer Date, including any chargebacks or
    other credit-related losses attributable to Card transactions having a
    posting date prior to the Transfer Date, all of which shall be retained by
    Transferor.

Transfer Date.
The transfer and assignment of the Purchased Assets pursuant to this Agreement
shall take place and be effective as of November 1, 2008 (the "
Transfer Date
").

 4. Instruments of Transfer and Assumption and Other Deliveries.
     a. Within fifteen (15) days following the Transfer Date, Transferor shall
        deliver to TransFirst originals of (or, in the event that Transferor
        does not have and cannot reasonably obtain possession of originals, then
        copies of) all books, records and documents (whether tangible or
        intangible) of Transferor relating to the Merchant Agreements that are
        reasonably required to properly manage and monitor Transferor’s Card
        processing services and other obligations under the Merchant Agreements,
        including without limitation originals or copies of all Merchant
        Agreements (collectively the "Books and Records"). Transferor may retain
        originals or copies of such Books and Records as it deems necessary or
        appropriate to service any Merchant prior to the Conversion of that
        Merchant’s account being finally completed as contemplated by this
        Agreement, and will transfer over to Transferee any such retained Books
        and Records upon completion of Conversion.
     b. From and after the Transfer Date, as necessary or appropriate,
        Transferor shall:
         i.   Give such further assurances to Transferee and execute,
              acknowledge, and deliver to Transferee such acknowledgements,
              bills of sale, deeds, endorsements, assignments and other good and
              sufficient instruments of conveyance and transfer and take such
              further action as may be reasonably necessary and appropriate to
              vest in Transferee all of Transferor’s interest in and legal and
              equitable title to the Purchased Assets (including any and all of
              Transferor’s related security interests);
         ii.  Assist the Buyer Parties in the orderly Conversion of the
              Merchants, as further set forth in Sections 5 and 6 of this
              Agreement; and
         iii. Deliver, at Transferor’s actual out-of-pocket cost (which cost
              shall be reimbursed by Transferee) for such delivery, such other
              related information as Transferee may reasonably request.
    
     c. If Transferor, after the Transfer Date, receives any correspondence or
        other written communication from a Merchant under, regarding or with
        respect to a Merchant Agreement assigned pursuant to Section 2 with
        respect to transactions occurring before or after the Transfer Date,
        Transferor agrees that it shall as soon as practicable, and in any
        event, within ten (10) business days, forward such communication to
        Transferee and to TransFirst. If after the Transfer Date, Transferor
        receives a verbal communication from a Merchant with respect to a
        Merchant Agreement that has been assigned pursuant to Section 2,
        Transferor shall instruct said Merchant to contact TransFirst at the
        address or telephone number provided in Section 12.

    Conversion of Merchants.
    Subject to the conditions herein, Transferor authorizes Transferee (or its
    agents) to convert all Merchants to the Buyer Parties’ processing system for
    authorization, settlement and other Card processing services. Beginning on
    the Transfer Date, the Buyer Parties and Transferor will provide for and
    undertake the conversion (the "
    Conversion
    ") of the Card processing services of each Merchant to the Buyer Parties’
    processing system. The Buyer Parties on the one hand and Transferor on the
    other hand will use Commercially Reasonable Efforts to cooperate with each
    other to complete the Conversion as promptly as practicable after the
    Transfer Date, and no later than February 28, 2009, provided that the
    Conversion may be extended past February 28, 2009 only to the extent
    necessary to accommodate reasonable extension requests of TransFirst related
    to circumstances beyond the Buyer Parties’ reasonable control, and to
    cooperate with and assist each other in the Conversion so as to minimize any
    risk of disruption to the businesses or operations of Merchants.
    Notwithstanding the requirement of Conversion or any other provision of this
    Agreement, all of the economic rights and benefits of the Purchased Assets
    shall be vested in Transferee as of the Transfer Date. Included in the
    obligations of Transferor pursuant to this
    Section 5
    , but without limitation, are Transferor’s obligations to: (i) as soon as
    practicable after the date hereof, file with the Card Associations all
    documents required by the Card Associations to complete such Conversion, if
    it has not already done so, and (ii) assist TransFirst as applicable, with a
    mailing intended to notify Merchants of the assignment of their Merchant
    Agreements and of certain amendments (if any) thereto.

    Transition Services.
 6. Transferor’s responsibilities in effectuating the Conversion will include
    continuing to provide Card processing services to the Merchants in
    accordance with the terms of the Merchant Agreements from and after the
    Transfer Date until completion of Conversion (including causing credit to be
    provided to Merchants substantially in the same manner and with no less than
    the same degree of care as performed with the Merchants prior to the date of
    execution of this Agreement). Any processing services performed by
    Transferor hereunder during Conversion will be consistent with Transferor’s
    provision of such services prior to the Effective Date and will be in
    compliance with the terms of the applicable Merchant Agreements. Without
    limiting the foregoing, Transferor will continue to perform risk management
    with respect to the Merchants in a manner consistent with Transferor’s past
    practices. From and after the Transfer Date, Transferor will collect, on
    behalf of the Buyer Parties, any and all processing and other fees and
    charges related to the Merchant Agreements in accordance with the terms of
    such agreements (the "Conversion Revenues"). For the avoidance of doubt,
    Transferor will continue to pay the Service Providers used to provide
    merchant processing services to each Merchant prior to Conversion of such
    Merchant Agreement, consistent with its past practices.
 7. Beginning on the Transfer Date and until the Conversion, Transferor shall
    pay to TransFirst not later than the fifteenth (15th) day of each calendar
    month the Net Revenue generated pursuant to those Merchant Agreements not
    yet converted and occurring in the immediately preceding month. At the time
    of each such payment of Net Revenue, Transferor shall also furnish to
    TransFirst a report with reasonable detail as to the transaction volume and
    charges used to calculate the Net Revenue. Transferor shall, within three
    (3) business days after a request by TransFirst, provide TransFirst with a
    copy of, or access to, all work papers and books and records used by
    Transferor to calculate the Net Revenue.
 8. After the Transfer Date, the Buyer Parties will be responsible for all
    Credit Losses relating to transactions processed by a Merchant after the
    Transfer Date but before its Conversion, and TransFirst will reimburse
    Transferor for any uncollected amount within fifteen (15) days of its
    receipt of an invoice for such amounts. Transferor shall notify TransFirst
    as soon as reasonably practicable upon becoming aware of any situation that
    is likely to result in a Credit Loss to TransFirst.
 9. Transferor shall ensure that the services it provides (or causes to be
    provided, whether by the Service Providers or others) pursuant to this
    Section 6 comply with all applicable Association Rules, regulations and
    certification requirements of applicable Card Associations and all laws,
    regulations, rules, ordinances, orders and other requirements applicable
    thereto.

Non-Transferable Contracts.
 a. Transferor hereby agrees to use its reasonable best efforts to obtain, and
    TransFirst shall cooperate in good faith to assist in obtaining, any consent
    or waiver required to assign to the Buyer Parties all rights, benefits and
    interests under each Merchant Agreement that is part of the Merchant
    Portfolio. Notwithstanding any provision of this Agreement to the contrary,
    however, nothing in this Agreement shall be determined to transfer or assign
    to the Buyer Parties any Merchant Agreement if (a) an attempted transfer or
    assignment, without the consent of the respective Merchant or any other
    third party would constitute a breach thereof or in any way adversely affect
    the rights of the Buyer Parties thereunder, and (b) such Merchant or other
    third party, as applicable, does not give its consent (each a
    "Non-Transferable Contract"). With respect to each such Non-Transferable
    Contract, (y) Transferor shall cooperate in any reasonable and lawful
    arrangements designed to provide to the Buyer Parties all of the benefits,
    economic and otherwise, of such Non-Transferable Contract (and Transferor
    shall not terminate such Non-Transferable Contract except with TransFirst’s
    express written consent), and (z) Transferor shall use its reasonable best
    efforts to enforce, at the reasonable request and for the account of the
    Buyer Parties, any right of Transferor arising under such Non-Transferable
    Contract against the other party or parties thereto (including the right to
    amend or terminate any such Non-Transferable Contract in accordance with the
    terms thereof) (an arrangement as set forth in clauses (y) and (z) above
    referred to herein as an "Alternative Arrangement").
 b. To the extent an Alternative Arrangement reasonably acceptable to TransFirst
    cannot be reached with respect to any Non-Transferable Contract, Transferor
    shall refund to TransFirst a portion of the Purchase Price proportionate to
    the value of the Non-Transferable Contract, as reasonably determined by
    Transferor and TransFirst.

Representations and Warranties. Except as otherwise disclosed to the Buyer
Parties in a schedule attached hereto and made a part hereof (which schedule
contains appropriate references to identify the representations and warranties
herein to which the information in such schedule relates) (the "Schedules"),
Transferor hereby represents and warrants to the Buyer Parties the following as
of the date hereof and as of the Transfer Date:
Organization
. Transferor is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, with full power and authority and all
governmental approvals to carry on its business as now conducted.
Authority
. Transferor has the power, capacity and authority to execute, deliver and
perform this Agreement and has secured all of its necessary corporate consents
and approvals in connection with the execution of this Agreement and the
consummation of the transactions contemplated hereby. Upon execution and
delivery, this Agreement will constitute a valid and binding obligation of
Transferor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, receivership and similar laws affecting
creditors’ rights generally, and the rights of creditors of federally insured
financial institutions, and to general principles of equity (whether enforcement
is sought in a proceeding in equity or at law).
No Violation; Litigation and Governmental Investigations
.
 A. Neither the execution and delivery by Transferor of this Agreement and the
    RSA Agreement, nor its performance hereunder or thereunder, will (1) except
    as disclosed on Schedule 8(a)(iii)(A), violate, conflict with, result in a
    breach of, or constitute (with or without notice or lapse of time or both) a
    default under any agreement (including any Merchant Agreement), indenture,
    mortgage, or lease to which Transferor is a party or by which it or its
    properties are bound, which breach or default would constitute a Material
    Adverse Effect on the Transferor or on the Transferor’s Merchant Business;
    (2) constitute a violation by Transferor of any law, regulation or
    Association Rules applicable to the Transferor, (3) violate any provision of
    the charter or bylaws of Transferor, or (4) violate any order, judgment,
    injunction or decree of any court, arbitrator or governmental body against
    or binding upon Transferor.
 B. There is no litigation or arbitration, and no inquiry or investigation by
    any governmental authority, pending or, to the best of Transferor's
    knowledge, threatened, against Transferor in connection with the Merchant
    Portfolio or any Purchased Assets, or the assignment and transfer of the
    Purchased Assets pursuant hereto. The Purchased Assets have been established
    and maintained in accordance with all applicable laws, rules, and
    regulations and all applicable Association Rules.

Purchased Assets
. Transferor is the sole owner of all rights, title and interest in and to, and
has good and valid title to, the Purchased Assets, free and clear of all Liens
(other than Permitted Liens), and Transferor’s rights under each of the
Purchased Assets may be sold, assigned and transferred to the Buyer Parties,
(assuming receipt of the consents listed on
Schedule 8(a)(iv)
). The Purchased Assets will be conveyed to Transferee free and clear of all
Liens (other than Permitted Liens). There are no Tax claims relating to the
Purchased Assets presently being asserted against Transferor or the Purchased
Assets and to the knowledge of Transferor there is no basis for any such claim.
Transferor has not previously conveyed any of the Purchased Assets to any other
person. Transferor has adequate authorization from each merchant permitting
Transferor or another financial institution designated by Transferee to follow
Transferee’s payment instructions to debit and credit the Merchant account of
such Merchant in accordance with the terms of such Merchant’s Merchant
Agreement.
Merchant Agreements
.
 A. All of the Merchant Agreements are in full force and effect and constitute
    valid and binding obligations of Transferor and the Merchants party thereto,
    and such Merchant Agreements have not been amended or terminated, and
    Transferor is not as of the date hereof negotiating any modification or
    amendments to any such Merchant Agreement, except for renewals of Merchant
    Agreements on substantially the same terms as those in effect prior to
    renewal. Transferor is an original party to the Merchant Agreements.
    Transferor is not in default (and would not be in default upon notice, lapse
    of time or both) under any provision of the Merchant Agreements, and to
    Transferor’s knowledge, there is no default by any other party to any
    Merchant Agreement or any dispute between Transferor and any other party to
    a Merchant Agreement.
 B. Prior to the execution of this Agreement, Transferor has made available for
    review to the Buyer Parties (1) Merchant Agreements for Transferor’s top
    twenty-five (25) Merchants based on gross sales for the twelve (12) month
    period ending July 31, 2008, which are listed on Schedule 8(a)(v)(B), and
    (2) all forms of Merchant Agreements used or in use by Transferor for the
    three (3) years prior to the Transfer Date, which such forms are attached as
    part of Schedule 8(a)(v)(B). Each Merchant Agreement contains substantially
    the same terms as such standard forms provided in Schedule 8(a)(v)(B),
    subject to variations that are immaterial.
    Schedule 8(a)(v)(C)
    lists each Merchant with which Bank does not have a Merchant Agreement
    executed by such Merchant, and for each such Merchant, the terms on which
    such Merchant receives services from Transferor are on substantially the
    same terms as those provided in the standard forms(s) of Merchant Agreements
    attached to
    Schedule 8(a)(v)(B),
    subject to variations that are immaterial. Such Merchant relationships
    listed on
    Schedule 8(a)(v)(C)
    have not been terminated, and Transferor is not as of the date hereof
    negotiating any modification or amendments to any such Merchant
    relationship, other than to negotiate a Merchant Agreement to be entered
    into with any Merchant listed on
    Schedule 8(a)(v)(C)
    that contains substantially the same terms as the standard forms provided in
    Schedule 8(a)(v)(B),
    subject to variations that are immaterial.
    Schedule 8(a)(v)(D)
    identifies any party to any Merchant Agreement to whom material, on-going
    price concessions have been granted during the twelve (12) months
    immediately prior to the Effective Date.
    Exhibit A
    contains a complete and accurate list of all Merchants in the Merchant
    Portfolio.

Financial Information and Books and Records
.
 A. The financial and other information concerning Transferor’s Merchant
    Business and sales volume, as well as other information, attached hereto as
    Schedule 8(a)(vi) is true, accurate, and correct in all material respects
    and fairly presents the financial condition of the portion of Transferor’s
    Merchant Business to be purchased pursuant to this Agreement as of and for
    the periods indicated on such information. Except as set forth on Schedule
    8(a)(vi), the Merchant Agreements listed on Schedule 8(a)(v)(B) and the
    Merchant relationships listed on Schedule 8(a)(v)(C) represent all the
    agreements and Merchant relationships used in that portion of Transferor’s
    Merchant Business for which the financial results are set forth on Schedule
    8(a)(vi).
 B. All of the books, records, and documents of Transferor to be provided to
    TransFirst pursuant to Section 4 hereof, considered as a whole, are in all
    material respects accurate and complete, in accordance with all laws,
    regulations, and rules applicable to Transferor and fairly and accurately
    present and reflect in all material respects the transactions described
    therein.

Consents and Approvals
. Except as set forth on
Schedule 8(a)(vii)
, no action of, filing with, notification to, consent or approval of, or payment
of any amount to any governmental or public body, Merchant or other person is
required of Transferor to authorize, or is otherwise required in connection
with, the authorization, execution and delivery by Transferor of this Agreement
or the RSA Agreement or the consummation of the transactions contemplated in
this Agreement or in the RSA Agreement to avoid the violation or breach of, or
default under, or the creation of any Encumbrance on any of the Purchased Assets
pursuant to the terms of any law, regulation, order, decree or award of any
court or governmental agency, any Association Rules, lease agreement, contract
(including the Merchant Agreements), mortgage, note, license or any other
instrument to which Transferor is a party or to which Transferor or any of the
Purchased Assets is subject.
Fraud; Information Regarding Merchants
.
 A. To Transferor’s knowledge, there is no active fraud investigation, there has
    been no actual fraud discovered, and there is no prospective fraud
    investigation as to any Merchant.
 B. To Transferor’s knowledge, all information furnished by Transferor regarding
    the types of businesses each Merchant conducts (by SIC and/or MCC Code
    classification) is accurate and complete as to each such Merchant.
    Transferor has established and followed procedures designed to determine the
    type of business engaged in by each Merchant.
 C. To the Transferor’s knowledge, no Merchant: (A) has been identified or is
    currently in any of Visa’s risk monitoring programs including the RIS
    Excessive Chargeback program, U.S. Merchant Chargeback Monitoring program,
    Global Merchant Chargeback Monitoring program, Global High-Risk Chargeback
    program or High-Risk Monitoring program; or (B) has been identified and is
    currently in any of MasterCard’s risk monitoring programs including
    Excessive Chargeback Merchant program, SAFE programs "4%" or "8%" violator,
    Excessive Risk Counterfeit program, or on the list published by MasterCard
    to identify merchants on the risk monitoring program.
 D. Transferor does not hold a Merchant Reserve Account, escrow or similar
    account to secure payment amounts due to Transferor pursuant to merchant
    processing services for any Merchant.

Absence of Certain Changes and Events
. Except as set forth on
Schedule 8(a)(ix)
, at all times since June 30, 2008, Transferor has conducted its Merchant
Business in the ordinary course, and has not:
 A. Suffered or become aware of any fact or circumstance that could reasonably
    be expected to cause a Material Adverse Effect on Transferor’s Merchant
    Business;
 B. Paid, discharged, satisfied or renewed any claim, liability or obligation
    with respect to Transferor’s Merchant Business, other than payment in the
    ordinary course of business and consistent with past practice;
 C. Permitted any of the Purchased Assets to be subject to any Encumbrance
    (other than Permitted Liens);
 D. Entered into any material commitment or transaction (including amendments
    and modification of Merchant Agreements), other than in the ordinary course
    of business consistent with past practice, affecting Transferor’s Merchant
    Business; or
 E. Agreed in writing, or otherwise, to take any action described in this
    Section 8(a)(ix).

Compliance with Laws
. Transferor is in material compliance with all Association Rules, regulations
and certification requirements of applicable Card Associations and other laws,
regulations, rules, ordinances, orders and other requirements applicable to the
operation, conduct or ownership of Transferor’s Merchant Business and the
Purchased Assets, and, except as set forth on
Schedule 8(a)(x)
, Transferor has not received notice (written or oral) of, and Transferor does
not have knowledge of any material violation or of any claim of a material
violation of any Association Rules or regulation of applicable Card Associations
or of any other applicable law, regulation, rule, ordinance, order or other
requirement applicable to the operation, conduct or ownership of Transferor’s
Merchant Business and the Purchased Assets.
Prebillings or Prepayments
. Transferor has not billed or received, and will not bill prior to the Transfer
Date, any payments (in the form of retainers or otherwise) from, any of its
customers or potential customers of its Merchant Business for services to be
rendered or for expenses to be incurred subsequent to the Transfer Date.
Disclosure; Information Regarding Merchant Business
. To Transferor’s knowledge, all information concerning Transferor, its Merchant
Business, and the Purchased Assets contained in this Agreement and in each
Schedule attached hereto or otherwise furnished by Transferor in connection with
the transactions contemplated by this Agreement is true, complete and accurate
in all material respects as of the date thereof and does not, as of such date,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances in
which they are made, not misleading. There is no material fact or information
which has not been disclosed to the Buyer Parties in writing which could
reasonably be expected to have a Material Adverse Effect on Transferor’s
Merchant Business.
Brokers
. Except with respect to Morgan Keegan & Co., Inc., Transferor has not incurred
any obligation or liability, contingent or otherwise, for brokers’ or finders’
fees or commissions in connection with the transactions contemplated by this
Agreement.

Transferee represents and warrants to Transferor and TransFirst the following as
of the date hereof and as of the Transfer Date:
 i.   Transferee is a state banking corporation, duly organized, validly
      existing and in good standing under the laws of the State of Georgia, with
      full power and authority to carry on its business as now conducted.
 ii.  Transferee has the corporate power and authority to execute, deliver and
      perform this Agreement and has secured all of its necessary corporate
      consents and approvals in connection with the execution of this Agreement
      and the consummation of the transactions contemplated hereby. Upon
      execution and delivery, this Agreement will constitute a valid and binding
      obligation of Transferee enforceable against it in accordance with its
      terms, subject to applicable bankruptcy, insolvency, receivership and
      similar laws affecting creditors’ rights generally and laws relating to
      the rights of creditors of federally insured financial institutions, and
      to general principles of equity (whether enforcement is sought in a
      proceeding in equity or at law).
 iii. Transferee has not received notice from any federal, state or other
      governmental agency or regulatory body indicating that such agency or
      regulatory body would oppose or not grant or issue its consent or
      approval, if required, with respect to the transactions contemplated by
      this Agreement.
 iv.  To Transferee’s knowledge, neither the execution and delivery by
      Transferee of this Agreement nor its performance hereunder, will (A)
      violate, conflict with, result in a breach of, or constitute (with or
      without notice or lapse of time or both) a default under any material
      agreement, indenture, mortgage, or lease to which Transferee is a party or
      by which it or its properties are bound, which breach or default would
      constitute a Material Adverse Effect on the Transferee or on the
      Transferee’s Merchant Business; (B) constitute a violation by Transferee
      of any law or regulation applicable to the Transferee, (C) violate any
      provision of the charter or bylaws of Transferee, or (D) violate any
      order, judgment, injunction or decree of any court, arbitrator or
      governmental body against or binding upon Transferee.

TransFirst represents and warrants to Transferor and Transferee the following as
of the date hereof and as of the Transfer Date:
 i.   TransFirst is a limited liability company duly organized, validly existing
      and in good standing under the laws of the State of Delaware, with full
      power and authority to carry on its business as now conducted.
 ii.  TransFirst has the requisite power and authority to execute, deliver and
      perform this Agreement and has secured all necessary consents and
      approvals of its managers and/or members, as applicable, in connection
      with the execution of this Agreement and the consummation of the
      transactions contemplated hereby. Upon execution and delivery, this
      Agreement will constitute a valid and binding obligation of TransFirst
      enforceable against it in accordance with its terms, subject to applicable
      bankruptcy, insolvency, receivership and similar laws affecting creditors'
      rights generally and to general principles of equity (whether enforcement
      is sought in a proceeding in equity or at law).
 iii. TransFirst has not received notice from any federal, state or other
      governmental agency or regulatory body indicating that such agency or
      regulatory body would oppose or not grant or issue its consent or
      approval, if required, with respect to the transactions contemplated by
      this Agreement.
 iv.  Neither the execution and delivery by TransFirst of this Agreement nor its
      performance hereunder, will (A) violate, conflict with, result in a breach
      of, or constitute (with or without notice or lapse of time or both) a
      default under any material agreement, indenture, mortgage, or lease to
      which TransFirst is a party or by which it or its properties are bound,
      which breach or default would constitute a Material Adverse Effect on
      TransFirst or on its Merchant Business; (B) constitute a violation by
      TransFirst of any law or regulation applicable to the TransFirst, (C)
      violate any provision of the charter or bylaws of TransFirst, or (D)
      violate any order, judgment, injunction or decree of any court, arbitrator
      or governmental body against or binding upon TransFirst.

Taxes. Notwithstanding any other provision of this Agreement, Transferor shall
be responsible for all Taxes attributable to the ownership or sale of the
Purchased Assets for all taxable periods ending on or before the Transfer Date
("Pre-Closing Taxes"). If either or both of the Buyer Parties make a payment of
Pre-Closing Taxes or Transfer Taxes (as defined below), they shall be entitled
to prompt reimbursement from Transferor upon presentation to Transferor of
evidence of such payment. Transferor shall be responsible for any sales, use,
documentary, recording, stamp, transfer, or similar Tax arising from the sale,
assignment and transfer of the Purchased Assets and any related transactions
contemplated by this Agreement ("Transfer Taxes"). Transferor shall file all
necessary documentation and returns with respect to Transfer Taxes required by
law to be filed, provided that the parties shall cooperate with one another in
providing any certifications or taking such other actions as may be appropriate
to qualify for any Tax exemption, including any sales tax exemption, that may be
applicable with respect to such sale, assignment and transfer.
Confidentiality of Information.
On and after the date hereof, Transferor on the one hand, and the Buyer Parties
on the other hand, and their respective officers, employees, agents and
representatives shall treat all information learned or obtained about the
businesses of the other (including information relating to the Purchased Assets
and the Merchants,
provided
that information learned or developed by the Buyer Parties about the Purchased
Assets and the Merchants shall not be confidential information of Transferor
after the Transfer Date), as confidential and will not disclose such information
to third parties except as needed to facilitate the transactions contemplated by
this Agreement and the RSA Agreement, as required by law, as needed in
connection with a lawsuit, claim, litigation or other proceeding or in
connection with tax or regulatory matters or except to the extent that such
information is already in the public domain, or subsequently enters the public
domain, other than as a result of the breach of a receiving party’s obligations
under this
Section 10
. Notwithstanding the foregoing, Transferor may publicly disclose this Agreement
and the RSA to the extent it deems such disclosure necessary or advisable under
applicable U.S. and State securities laws and regulations, or the rules of any
applicable exchange upon which the securities of the Transferor’s publicly owned
holding company are actively traded.

     Indemnification and Procedure. By Transferor
     : Transferor shall indemnify the Buyer Parties, their affiliates, and their
     respective successors and assigns, and their respective directors,
     officers, employees, consultants and agents (each a "
     Buyer Protected Party
     ") and hold the Buyer Protected Parties harmless from any liability, loss,
     diminution in value, damage, cost, penalty, fine, Tax, demand, action,
     claim, or expense, including reasonable attorneys’ and accountants’ fees
     and expenses (whether or not involving a third-party claim) (each a "
     Loss
     " and collectively "
     Losses
     "), incurred by a Buyer Protected Party that relates to, results from or
     arises out of (i) any breach or inaccuracy of any representation or
     warranty of Transferor set forth in this Agreement; (ii) the breach by
     Transferor of any of its covenants or agreements contained in this
     Agreement; (iii) violations of law, governmental rules or regulations,
     and/or Association Rules, or intentional wrongdoing or gross negligence by
     Transferor in performing obligations in connection with this Agreement or
     under any of the Merchant Agreements; or (iv) the conduct by Transferor (or
     any affiliate or non-affiliate performing Payment Processing Services
     related to any Merchant Agreement) of Payment Processing Services for the
     Merchant Portfolio on or prior to the Transfer Date.
     By TransFirst
     . TransFirst shall indemnify the Transferor, its affiliates, and their
     successors and assigns, and their directors, officers, employees,
     consultants and agents (each a "
     Transferor Protected Party
     ") and hold the Transferor Protected Parties harmless from any Loss or
     Losses, incurred by a Transferor Protected Party that relates to, results
     from or arises out of (i) any breach or inaccuracy of any representation or
     warranty of a Buyer Party set forth in this Agreement; (ii) the breach by a
     Buyer Party of any of its covenants or agreements contained in this
     Agreement; (iii) violations of law, governmental rules or regulations,
     and/or Association Rules, or intentional wrongdoing or gross negligence by
     a Buyer Party in performing its obligations in connection with this
     Agreement or under any of the Merchant Agreements; or (iv) the Assumed
     Liabilities.
     Cap
     . Transferor shall not be required to indemnify the Buyer Protected
     Parties, and the Buyer Parties shall not be required to indemnify (in the
     aggregate) the Transferor Protected Parties, for any Losses arising from
     any breach or inaccuracy of the Indemnifying Party’s representations and
     warranties that would otherwise be indemnifiable pursuant to
     Section 11(a)(i)
     or
     Section 11(b)(i)
     , as applicable, to the extent that the amount of such indemnification, in
     the aggregate, exceeds an amount equal to the Purchase Price plus the
     aggregate amounts paid by TransFirst to Transferor under Section 2(c)(i) of
     the RSA Agreement as of the time that the indemnification claim is made.
     Notwithstanding the foregoing, the cap on indemnification liability set
     forth in this
     Section 11(c)
     shall not apply where the breach of the representation or warranty that is
     the subject of the indemnification claim is the result of the breaching
     party’s willful misconduct or fraudulent act or omission.
     Loss or Asserted Liability
     . Promptly after (a) becoming aware of circumstances that have resulted in
     a Loss or potential Loss, for which a Buyer Protected Party or a Transferor
     Protected Party (each an "
     Indemnified Party
     ") as the case may be, intends to seek indemnification under
     Section 11 (a)
     or
     Section 11(b)
     , or (b) receipt by the Indemnified Party of written notice of any demand,
     claim or circumstances which, with or without the lapse of time, the giving
     of notice or both, would give rise to a claim or the commencement (or
     threatened commencement) of any action, proceedings or investigation (an "
     Asserted Liability
     ") that may result in a Loss, the Indemnified Party shall give written
     notice thereof (the "
     Claims Notice
     ") to the other party obligated to provide indemnification pursuant to
     Section 11(a)
     or
     Section 11(b)
     (the "
     Indemnifying Party
     "). The Claims Notice shall describe the Loss or the Asserted Liability in
     reasonable detail and shall indicate the amount (if known and quantifiable)
     of the Loss or Asserted Liability that has been or may be suffered by the
     Indemnified Party. The Claims Notice may be amended on one or more
     occasions with respect to the amount of the Asserted Liability or the Loss
     at any time prior to final resolution of the obligation relating to the
     Asserted Liability or the Loss. Failure of the Indemnified Party to give
     promptly the notice required by this
     Section 11(d)
     shall not relieve the Indemnifying Party of its obligations to indemnify
     under this
     Section 11
     , except to the extent that the Indemnifying Party demonstrates that the
     defense of such claim is materially prejudiced by the Indemnified Party’s
     failure to give notice within such time period.
     Third Party Claims
     . If a claim by a third party (a "
     Third-Party Claim
     ") is made against an Indemnified Party, the Indemnifying Party shall have
     thirty (30) days after receipt of the Claims Notice to undertake, conduct
     and control, through counsel of its own choosing and at its own expense,
     the settlement or defense thereof, and the Indemnified Party shall
     cooperate with it in connection therewith; provided that the Indemnifying
     Party shall permit the Indemnified Party to participate in such settlement
     or defense through counsel chosen by such Indemnified Party, provided that
     the fees and expenses of such counsel shall be borne by such Indemnified
     Party. If the Indemnifying Party so chooses to assume the defense it shall
     do so promptly and diligently. So long as the Indemnifying Party is
     reasonably contesting any such claim in good faith, the Indemnified Party
     shall not pay or settle any such claim. Notwithstanding the foregoing, the
     Indemnified Party shall have the right to pay or settle any such claim,
     provided that, in such event, it shall waive any right to indemnity
     therefore by the Indemnifying Party. If the Indemnifying Party does not
     notify the Indemnified Party in writing within thirty (30) days after
     receipt of the Claims Notice that it elects to undertake the defense
     thereof, the Indemnified Party shall have the right to contest, settle or
     compromise the claim but shall not thereby waive any right to indemnity
     therefore pursuant to this Agreement. The Indemnifying Party shall not,
     except with the written consent of the Indemnified Party, enter into any
     settlement unless (i) there is no finding or admission of any violation of
     applicable law, (ii) the sole relief provided is monetary damages that are
     paid in full by the Indemnifying Party, (iii) the Indemnified Party or its
     Affiliates shall have no liability with respect to any compromise or
     settlement of such Third-Party Claim, and (iv) the compromise or settlement
     provides to the Indemnified Party and its affiliates and agents an
     unconditional release from all liability with respect to such Third-Party
     Claim or the facts underlying such Third-Party Claim. With respect to any
     Third-Party Claim subject to indemnification under this
     Section 11
     , (x) both the Indemnified Party and the Indemnifying Party, as the case
     may be, shall keep the other party reasonably informed of the status of
     such Third-Party Claim and any related proceedings at all stages thereof,
     (y) the parties agree to render to each other assistance as they may
     reasonably require of each other and to cooperate in good faith with each
     other in order to ensure the proper and adequate defense of any Third-Party
     Claim and (z) with respect to any Third-Party Claim subject to
     indemnification under this
     Section 11
     , the parties agree to cooperate in such a manner as to preserve in full
     (to the extent possible) the confidentiality of all confidential and the
     attorney-client and work-product privileges.
 11. All claims for indemnification hereunder shall be asserted no later than
     two (2) years after the Transfer Date, except as follows:
      i.  claims with respect to Losses arising out of or related in any way to
          Third-Party Claims (including, but not limited to, federal, state or
          local authorities or private parties) against any Buyer Protected
          Parties or Transferor Protected Parties with respect to any of the
          matters described in Section 11(a) or Section 11(b) hereof may be
          asserted until, and shall be asserted no later than, thirty (30) days
          after the expiration of the applicable statute of limitations with
          respect thereto; or
      ii. claims arising out of or related in any way to the representations and
          warranties set forth in Sections 8(a)(i), (ii), (iii)(A)(3), (iv),
          (ix), and (b)(i), (ii) or (iv)(C) and (c)(i) or (ii), hereof, and to
          covenants hereunder, may be asserted until, and shall be asserted no
          later than, the expiration of the applicable statute of limitations
          with respect thereto.

Notices. Any notice, request, consent, waiver or other communication required or
permitted to be given hereunder shall be effective only if in writing and
delivered (a) in person, (b) by United States mail, certified or registered,
with return receipt requested, (c) by national overnight carrier with record of
successful delivery retained (e.g., FedEx or UPS), or (d) by facsimile with
record of successful transmission retained, as follows:

If to Transferor, to: Bar Harbor Bank & Trust
P.O. Box 400
82 Main Street
Bar Harbor, ME 04609
Attn: David W. Thibault
Telephone: 207-667-1036
Facsimile: 207-667-3545
Email:  dthibault@bhbt.com If to TransFirst, to:

TransFirst, LLC
371 Centennial Parkway
Louisville, CO 80027
Attn: Marla Knutson
Facsimile: 303-417-1021
Email: mknutson@transfirst.com

with a copy to:

TransFirst Holdings, Inc.
5950 Berkshire Lane
Suite 1100
Dallas, Texas 75225
Attn: Andrew Rueff
Facsimile: 214-453-7739
Email: arueff@transfirst.com

f to Transferee, to:

1125 First Avenue
2nd Floor Uptown Center
Columbus, GA 31901
Attn: N. Fraser Cruickshank
Telephone: 706-649-5548
Facsimile: 706-644-1086

     or to such other person or address as either party shall furnish to the
     other parties in writing pursuant to this Section 12.

     Governing Law; Jurisdiction and Jury Waiver.
      a. 

     All questions with respect to this Agreement and the rights and liabilities
     of the parties hereunder shall be governed by the laws of the State of New
     York, without giving effect to the principles of conflicts of law thereof.
 13. WITH RESPECT TO ANY ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT,
     THE PARTIES AGREE THAT THE NON-EXCLUSIVE JURISDICTION AND VENUE SHALL
     PROPERLY LIE IN FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK. BY
     EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO
     THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY
     WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT VENUE WILL
     BE PROPER IN ANY SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT SUCH COURT
     IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
     THE PARTIES FURTHER AGREE THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL,
     RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL
     CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT
     NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF
     COURT. THE PARTIES HEREBY FURTHER WAIVE TRIAL BY JURY IN ANY ACTION OR
     PROCEEDING TO WHICH THEY MAY BE PARTIES ARISING OUT OF OR IN CONNECTION
     WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. THIS
     WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND
     VOLUNTARILY MADE. EACH PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT
     TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES
     HERETO SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO
     TRIAL BY JURY.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns. This
Agreement and the rights, privileges, duties and obligations of the parties
hereto may not be assigned or delegated by any party without the prior written
consent of the other party; provided, that such consent shall not be required
(a) for the assignment by any party of its rights and privileges hereunder to an
entity controlling, controlled by or under common control (based on ownership of
voting rights) with such party (it being understood that no such assignment
shall relieve the assigning party of its duties or obligations hereunder), (b)
for the assignment by any party to any entity into or with which the assigning
party shall merge or consolidate or to any person or entity to which the
assigning party shall sell all or substantially of its assets, provided further,
that upon the request of the non-assigning party the assignee shall formally
agree in writing to assume all the rights and obligations of the assigning party
created hereby, or (c) for the assignment by any party of its rights under this
Agreement for collateral security purposes to any lender providing financing to
such party or its affiliates and any such lender may exercise all of the rights
and remedies of such party hereunder.
Severability.
If any provision of this Agreement is invalid or unenforceable, the remainder of
this Agreement shall not be affected by such invalidity or unenforceability.

Amendments.
This Agreement may be amended, modified or supplemented only by an instrument in
writing signed by all parties hereto.

Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. The parties acknowledge that delivery of executed copies of
this Agreement may be effected by facsimile or other comparable means, as well
as by delivery of manually signed copies.

Headings.
The headings of the Sections and Subsections in the Agreement are inserted for
convenience only and do not form part of this Agreement.

Effect in Relation to Sponsorship Agreement
. TransFirst and Transferee agree that the Purchased Assets shall be subject to
the Sponsorship Agreement, including without limitation, Transferee’s right to
indemnification from TransFirst for any trailing chargeback liability and any
other liabilities arising from the acquired Merchants’ business and any and all
Losses (as defined in the Sponsorship Agreement), costs, obligations, expenses
or liabilities arising out of, related to or in connection with Transferee’s
acquisition of the Purchased Assets or assumption of the Assumed Liabilities,
including, without limitation, any Losses (as defined in the Sponsorship
Agreement), costs, obligations, expenses or liabilities that arise out of or
relate to the actions of TransFirst and/or Transferor prior to completion of the
transfer to Transferee of the Purchased Assets.



 



[Signatures on following page]

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed and
delivered as of the date first written above.



 

BAR HARBOR BANK & TRUST

 

By:
Name:
Title:
Date:

 

 TRANSFIRST, LLC

By:
Name:
Title:
Date:

 

COLUMBUS BANK & TRUST CO.

By:
Name:
Title:
Date:

 

EXHIBIT A

MERCHANT PORTFOLIO



 

 

 

 

 

EXHIBIT B

DEBIT CARD NETWORKS

STAR
Pulse
NYCE
Maestro
Interlink
Accel
Alaska
Option
Shazam
CU24
